Exhibit 10.1
 
 
[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been separately filed with the
Securities and Exchange Commission.
 
 
 
 
 
 
 
 
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
 
MASTER LICENSE AGREEMENT
 
マスターライセンス契約
 
FOR
 
JAPAN
 


 


 


 


 


 




 
Country:  Japan
Master Licensee:  RMCF Asia, Ltd.
Office:  RMCF Japan Co., Ltd.
 
 
 

--------------------------------------------------------------------------------

 
 
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
MASTER LICENSE AGREEMENT
 
 
TABLE OF CONTENTS
 
Page
 
 

1.       PURPOSE   1

 
2.       GRANT OF LICENSE 
 1

 
2.1.
Grant 
1

 
2.2.
Franchise Agreements 
2

 
3.       FEES PAID TO LICENSOR
 2

 
3.1.
License Fee 
2

 
3.2.
No Refundability 
2

 
3.3.
Continuing Fees 
3

 
3.4.
Gross Retail Sales Defined 
3

 
3.5.
Levies and Taxes 
3

 
3.6.
Manner of Payment 
3

 
4.       LICENSOR’S OBLIGATIONS
 4

 
4.1.
Licensor’s Duties 
4

 
4.2.
Sale of Products 
5

 
5.       MASTER LICENSEE’S COVENANTS 
 5



 
5.1.
Development of Licensed Territory 
5

 
5.2.
Development Schedule 
5

 
5.3.
Master License Office 
5

 
5.4.
Initial Training Program 
6

 
5.5.
Compliance with Operations Manual 
6

 
5.6.
Protection and Promotion of Marks and Licensed Methods 
6



 
5.7.
Compliance with Laws 
6

 
5.8.
Payment of Taxes and Other Obligations 
6



 
5.9.
Site and Supply Services 
7

 
5.10.
Control of Franchisees 
7

 
5.11.
Attendance at Licensor’s Conferences 
8

 
5.12.
Written Materials 
8

 
6.       TRADE AND INDUSTRIAL SECRETS 
 8

 
6.1.
Trade and Industrial Secrets 
8

 
6.2.
Use and Limitation on Use 
8

 
6.3.
Licensor’s Rights to New Ideas 
9

 
6.4.
Updated Information 
9



 
6.5.
Master Licensee’s Proprietary Information 
9

 
 
 

--------------------------------------------------------------------------------

 
 
7.       REPRESENTATIONS OF MASTER LICENSEE 
9

 
7.1.
Representations of Master Licensee 
9

 
8.       ADVERTISING
10

 
8.1.
Standards 
10

 
8.2.
Master Licensee’s Advertising Account 
10

 
9.       LICENSED METHODS STANDARDS 
10

 
9.1.
Licensed Methods Standards 
10

 
9.2.
Incorporation of Licensed Methods Standards 
11

 
9.3.
Restriction on Services and Products 
11

 
9.4.
Inspection Rights 
11

 
10.       MARKS AND PROPRIETARY RIGHTS 
11

 
10.1.
Ownership and Goodwill of Marks 
11

 
10.2.
Trade Secrets 
12

 
10.3.
No Other Mark 
12

 
10.4.
Cessation of Use at Termination 
12

 
10.5.
Protection of the Marks 
12

 
10.6.
Master Licensee’s Trade Name 
13

 
10.7.
Change of Marks 
13

 
10.8.
Registration in Licensed Territory 
13

 
11.       REPORTS AND RECORDS 
13

 
11.1.
Periodic Reports 
13

 
11.2.
Annual Reports 
14

 
11.3.
Maintenance of Records 
14

 
11.4.
Inspection and Audit 
14

 
12.       ASSIGNMENT OF RIGHTS 
14

 
12.1.
Assignment by Master Licensee 
14

 
12.2.
Licensor’s Approval of Transfer 
15



 
12.3.
Right of First Refusal 
15

 
12.4.
Types of Assignment 
16

 
12.5.
Assignment by Licensor 
16

 
12.6.
Master Licensee’s Death or Incapacity 
16

 
13.       TERM AND EXPIRATION
 16

 
13.1.
Term 
16

 
13.2.
Rights On Expiration 
17

 
13.3.
Exercise of Option for successor Franchise 
17



 
13.4.
Conditions of Refusal 
17

 
14.       DEFAULT AND TERMINATION 
 17

 
14.1.
Termination by Licensor – Prior Notice and Cure 
17

 
14.2.
Post-Termination Obligations of Master Licensee 
18

 
14.3.
Licensor’s Assumption of Agreements 
18

 
 
 

--------------------------------------------------------------------------------

 
 
15.       RELATIONSHIP OF THE PARTIES/INDEMNIFICATION 
19

 
15.1.
Independent Businesspersons 
19

 
15.2.
Indemnification 
19

 
16.       RESTRICTIVE COVENANTS 
19

 
16.1.
Non-Competition During Term 
19

 
16.2.
Post-Termination Covenant Not to Compete 
20



 
16.3.
No Interference 
20

 
16.4.
Nondisclosure and Noncompetition Agreement 
20

 
17.       INSURANCE
21

 
17.1.
Insurance Coverage 
21

 
17.2.
Proof of Insurance 
21

 
18.       ENFORCEMENT 
21

 
18.1.
ARBITRATION 
21

 
18.2.
GOVERNING LAW 
23

 
18.3.
CONSENT TO JURISDICTION 
23

 
18.4.
INJUNCTIVE RELIEF 
23

 
19.       MISCELLANEOUS PROVISIONS
24

 
19.1.
Modification 
24

 
19.2.
Delegation 
24

 
19.3.
Entire Agreement 
24

 
19.4.
Anti-Terrorism Representation 
24

 
19.5.
Anti-Corruption Representation 
24

 
19.6.
No Right to Set-Off 
25



 
19.7.
Fees and Costs 
25

 
19.8.
Severability 
25

 
19.9.
Notices 
25

 
19.10.
Excuse of Performance 
25

 
19.11.
Approval Within Licensed Territory 
26

 
19.12.
Applicable Law 
26

 
19.13.
Translation of Agreement 
26











EXHIBITS
 
A           Addendum to Master License Agreement
B           Form of Franchise Agreement
C           Mark Registrations in the Licensed Territory
D           Nondisclosure and Noncompetition Agreement
E           Franchise Disclosure Document with Japan Addendum
 
 
 

--------------------------------------------------------------------------------

 
 
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
MASTER LICENSE AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made this 27th day of April 2012, by and
between ROCKY MOUNTAIN CHOCOLATE FACTORY, INC., a Colorado corporation, with its
principal place of business located at 265 Turner Drive, Durango, Colorado
81303, USA (the “Licensor”) and RMCF Asia, Ltd., a Hong Kong corporation with
its principal place of business located at RMCF Japan Co., Ltd., 1/F Nihon
Jitensha Kaikan 1, 1-9-15 Akasaka, Minato-ku, Tokyo, 107-0052, Japan (the
“Master Licensee”) who, on the basis of the mutual covenants, promises and
agreements contained herein, agree as follows:
 
1.           PURPOSE
 
1.1.           The Licensor manufactures gourmet chocolates and has developed
methods for establishing, operating and promoting retail stores selling gourmet
chocolates and other premium confectionery products (“ROCKY MOUNTAIN CHOCOLATE
FACTORY Stores” or “Stores”) which use the service mark “ROCKY MOUNTAIN
CHOCOLATE FACTORY” and related trade names and trademarks (collectively the
“Marks”) and the Licensor’s proprietary methods of doing business (the “Licensed
Methods”).
 
1.2.           The Licensor grants franchises to use the Marks and Licensed
Methods to individuals and entities who develop and operate ROCKY MOUNTAIN
CHOCOLATE FACTORY Stores (“Franchisees”).
 
1.3.           The Master Licensee desires to develop ROCKY MOUNTAIN CHOCOLATE
FACTORY Stores for its own account and license others to act as Franchisees of
ROCKY MOUNTAIN CHOCOLATE FACTORY Stores within the country, region or territory
set forth in the Addendum to Master License Agreement (“Addendum”), attached
hereto as Exhibit A and incorporated herein by reference (the “Licensed
Territory”), under the terms and conditions which are contained in this
Agreement.
 
2.           GRANT OF LICENSE
 
2.1.           Grant.  The Licensor grants to the Master Licensee, and the
Master Licensee accepts from the Licensor, the non-exclusive right to use the
Marks and the Licensed Methods in connection with the operation of ROCKY
MOUNTAIN CHOCOLATE FACTORY Stores for its own account and the licensing of
third-party Franchisees to operate ROCKY MOUNTAIN CHOCOLATE FACTORY Stores
within the Licensed Territory.  The Licensor retains the rights, among
others:  (1) to use the Marks and Licensed Methods for the operation of ROCKY
MOUNTAIN CHOCOLATE FACTORY Stores at any location within and outside of the
Licensed Territory; and (2) to use the Marks and Licensed Methods to identify
services and products, promotional and marketing efforts or related items, and
to identify products and services similar to or the same as those which the
Franchisees will sell, but made available through alternative channels of
distribution other than through ROCKY MOUNTAIN CHOCOLATE FACTORY Stores, within
and outside of the Licensed Territory, by way of mail order (including
electronic mail order), the Internet and Electronic Advertising, defined in the
Franchise Agreement attached hereto as Exhibit B, which includes blogs and
social media such as Facebook and Twitter, by way of catalogs, telemarketing,
other direct marketing methods, television, retail store display or through the
wholesale sale of its products to unrelated retail outlets or to candy
distributors, and (3) to use and license the use of other proprietary marks or
methods in connection with the sale of products and services similar to those
which the Franchisees will sell or in connection with the operation of retail
stores selling gourmet chocolates or other premium confectionery products,
within and outside of the Licensed Territory, which stores are the same as, or
similar to, or different from a ROCKY MOUNTAIN CHOCOLATE FACTORY Store, on any
terms and conditions as the Licensor deems advisable, and without granting the
Master Licensee any rights therein.  The rights that are granted to the Master
Licensee are for the specific Licensed Territory and cannot be transferred from
or used outside of such Licensed Territory, nor can the boundaries of the
Licensed Territory be altered or modified, without the prior written approval of
the Licensor.  The Master Licensee acknowledges that its continued rights to
develop and license ROCKY MOUNTAIN CHOCOLATE FACTORY Stores in the Licensed
Territory is dependent on the Master Licensee’s continued compliance with all
terms and conditions of this Agreement.  The license granted pursuant to this
Agreement shall sometimes be referred to as the “Master License”.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2.           Franchise Agreements.  For each ROCKY MOUNTAIN CHOCOLATE FACTORY
Store franchise developed in the Licensed Territory, a separate franchise
agreement (“Franchise Agreement”) will be executed between Master Licensee and
each Franchisee.  All Franchise Agreements granting rights to Franchisees in the
Licensed Territory shall be in a form substantially similar to the Franchise
Agreement attached to this Agreement as Exhibit B and incorporated herein by
reference, except that Agreements executed between the Master Licensee and each
Franchisee shall be translated into the language in dominant use in the Licensed
Territory and shall be revised as recommended and determined by the Master
Licensee, and approved by the Licensor, to comply with local law and
custom.  Each ROCKY MOUNTAIN CHOCOLATE FACTORY Store developed by the Master
Licensee or its affiliates in the Licensed Territory, shall be governed by
individual Franchise Agreements between Master Licensee and Licensor.
 
3.           FEES PAID TO LICENSOR
 
3.1.           License Fee.  The Master Licensee acknowledges that in developing
the Licensed Methods, the Licensor has made and continues to make substantial
investments of time, capital, and technical and commercial research.  In
consideration of the license of the Licensed Methods, Marks, provision of an
initial training program, confidential information and trade secrets to be
provided by the Licensor, the Master Licensee shall pay to the Licensor an
initial fee (“License Fee”) in an amount and manner set forth in the Addendum
attached hereto.
 
3.2.           No Refundability.  The Master Licensee acknowledges that the
License Fee represents payment for the initial grant of the rights to use the
Marks, Licensed Methods and related trade secrets and other confidential
information, for the initial training program, and for the Licensor’s foregone
opportunity to use or license those rights and benefits granted to the Master
Licensee hereunder, that the Licensor has earned the License Fee and that the
License Fee is under no circumstances refundable to the Master Licensee
regardless of whether the Master Licensee ever receives payment of the full
amount of any initial franchise fee from a Franchisee or whether the Franchise
Agreement between a Franchisee and the Master Licensee is terminated for any
reason.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3.           Continuing Fees.  While this Agreement is in effect, the Master
Licensee shall pay Licensor each month, by the thirtieth day of the month, a
percentage of the Gross Retail Sales, as designated in the Addendum attached
hereto and defined below, from all ROCKY MOUNTAIN CHOCOLATE FACTORY Stores
operating in the Licensed Territory in the preceding month (“Continuing Fee”),
including all ROCKY MOUNTAIN CHOCOLATE FACTORY Stores owned and operated by the
Master Licensee as a Franchisee.
 
3.4.           Gross Retail Sales Defined.  “Gross Retail Sales” shall be
defined as receipts and income of any kind from all products or services sold
from or through any and all ROCKY MOUNTAIN CHOCOLATE FACTORY Stores located in
the Licensed Territory, including any such sale of products or services made for
cash or upon credit, or partly for cash and partly for credit, regardless of
collection of charges for which credit is given, less returns for which refunds
are made, provided that the refund shall not exceed the sales price, and
exclusive of discounts, sales taxes and other taxes, amounts received in
settlement of a loss of merchandise, shipping expenses paid by the customer,
revenue from the sale of gift cards and revenue from sales of non-inventory
items and discount sales to corporations or to charities for fund-raising
purposes.  “Gross Retail Sales” shall also include the fair market value of any
services or products received by the Master Licensee or a Franchisee located in
the Licensed Territory in barter or exchange for its services and products.
 
3.5.           Levies and Taxes.  All payments by Master Licensee to Licensor
shall be made without any deduction for any taxes, except that Master Licensee
shall deduct and pay to the appropriate taxing authority, on behalf of Licensor,
any amount which Master Licensee is required to withhold under any laws in the
Licensed Territory on payments made by Master Licensee to Licensor.  Master
Licensee shall transmit to Licensor official receipts for payment of all taxes
withheld.  If Master Licensee fails to withhold or pay such taxes, it shall
indemnify Licensor for the full amount of such taxes and for any loss or
liability occasioned by Master Licensee’s failure to withhold as required by
law, including, but not limited to, any penalties, interest, and expenses
incurred by Licensor.  All other taxes imposed on payments by Master Licensee to
Licensor that may be imposed now or in the future under laws of the Licensed
Territory or any taxing authority therein, shall be Master Licensee’s sole
responsibility, and Master Licensee shall transmit such taxes to appropriate
fiscal authorities.  Such taxes shall not affect Master Licensee’s obligation to
make payments to Licensor as required under this Agreement.
 
3.6.           Manner of Payment.  All payments made to the Licensor hereunder,
unless otherwise noted, shall be paid in United States Dollars.  The Licensor
may designate and change payment instructions at any time on prior written
notice to the Master Licensee.  The Master Licensee shall be solely responsible
for the payment of any costs and charges incurred in connection with the
transfer and exchange of currency over and above any fees paid hereunder.  The
Master Licensee shall withhold such taxes or tariffs as may be imposed by
governmental or quasi-governmental authorities in the Licensed Territory and
assessed against the License Fee or Continuing Fee to be paid to the Licensor
and shall provide an accounting or other documentation of any such withheld
amounts and payments made therefrom, in a form as may be reasonably acceptable
to the Licensor.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           LICENSOR’S OBLIGATIONS
 
4.1.           Licensor’s Duties.  The duties to be performed by the Licensor in
connection with the Master License program will include the following:
 
a.           The Licensor will provide an initial training program in Durango,
Colorado U.S.A. for the General Manager of the Master Licensee and up to three
additional individuals designated by the Master Licensee.  The fee for the
initial training program is included in the License Fee as designated in the
Addendum attached hereto.  In addition, the Master Licensee will be responsible
for all travel and living expenses related to attendance at the training
program.  The training will last for seven days and will include in-store
training as well as classroom instruction.
 
b.           The Licensor will use reasonable and diligent efforts to register
the service mark “ROCKY MOUNTAIN CHOCOLATE FACTORY” in the Licensed Territory,
at the Licensor’s cost, provided, however, that failure to register the Mark
shall not be grounds for default or termination of this Agreement and shall not,
in any event, render Licensor liable to Master Licensee for damages of any kind.
 
c.           The Licensor will provide advice regarding the development of a
Master License business.
 
d.           The Licensor will provide input, in the form of advice, studies,
data or written materials, to assist the Master Licensee in compiling a
marketing and sales plan for its first year of operation.
 
e.           The Licensor will provide newsletters, ad slicks and other
advertising materials, as they may be available from time to time; provided,
however, that they shall be in the English language and the Master Licensee will
be required to have them accurately translated for use in the Licensed Territory
at the Master Licensee’s own expense.
 
f.           The Licensor will make available, in the English language, one or
more manuals, technical bulletins, or other written materials, covering the
proper operating and marketing techniques, cookbooks and recipes of a ROCKY
MOUNTAIN CHOCOLATE FACTORY Store and standards and specifications for
implementing the Licensed Methods, and manuals or other written materials
covering the Master License operations, which may include advertising,
marketing, franchise sales, franchisee selection, franchisee support, budgeting
and forecasting, systems and controls, management of the advertising fund,
development schedule issues, public relations, and related business systems and
methods.  The manuals and other written information described herein shall
collectively be referred to as the “Operations Manual.”  The Master Licensee
understands that the Licensor shall accept no responsibility for insuring that
the Operations Manual, and any information contained therein apply or are
consistent with the laws, regulations and customs prevailing within the Licensed
Territory.  The Licensor reserves the right to revise the Operations Manual from
time to time as it deems necessary to update operating and marketing techniques
or standards and specifications.
 
 
 

--------------------------------------------------------------------------------

 
 
g.           The Licensor will make available to the Master Licensee the
standard form of Franchise Agreement used by the Licensor from time to time
during the term of this Agreement.  The Master Licensee will be solely
responsible for the cost of translating the Franchise Agreement from English to
the language predominantly in use in the Licensed Territory.
 
4.2.           Sale of Products.  The Licensor will make available for purchase
by the Master Licensee, directly or through designated suppliers, proprietary or
trademarked products or other items, including Licensor’s chocolate and other
premium confectionery products, FOB Durango, Colorado, U.S.A., or other
designated location in the continental United States of America as Licensor and
Master Licensee shall agree.  Master Licensee agrees to purchase all chocolate
and other premium confectionery products exclusively from Licensor at prices
established by Licensor from time to time.  Master Licensee also agrees to
purchase and sell Licensor’s proprietary or trademarked products or other items,
including Licensor’s chocolate and other premium confectionery products, to
Franchisees in the Licensed Territory in quantities necessary to maintain
inventory in Stores according to Licensor’s standards and specifications.
 
5.           MASTER LICENSEE’S COVENANTS
 
5.1.           Development of Licensed Territory.  The Master Licensee shall
offer and sell licenses or franchises in a manner consistent with the Licensor’s
standards and specifications as may be established by the Licensor from time to
time and in compliance with any applicable laws and regulations directly or
indirectly affecting or relating to the offer and sale of licenses or
franchises.  In particular, the Master Licensee agrees to create its own
franchise disclosure document for use in soliciting prospective Franchisees in
compliance with all applicable laws and regulations in the Licensed
Territory.  The Master Licensee’s franchise disclosure document will be subject
to Licensor’s approval.  The Master Licensee shall uphold the Licensor’s
qualification standards in soliciting, screening, offering and selling licenses
or franchises to Franchisees.  Each party shall be solely and fully responsible
for insuring compliance with all applicable laws and regulations by their own
employees, agents or other representatives under their control.
 
5.2.           Development Schedule.  The Master Licensee agrees that during the
term of this Agreement, the Master Licensee will meet and maintain the sales and
opening goals (“Sales and Opening Goals”) set forth in the Addendum attached
hereto.  The Licensor and the Master Licensee must agree to Sales and Opening
Goals for any successor term of this Agreement as set forth in Article 13 of
this Agreement.
 
5.3.           Master License Office.  The Master Licensee agrees to obtain and
at all times during the term of this Agreement maintain office facilities in the
Licensed Territory for operation of the Master License (“Master
Office”).  Licensor shall approve the Master Office location by its designation
in the Addendum or by later executing a Rider to the Addendum if the Master
Office location is not chosen as of the date of execution of this
Agreement.  The Master Office shall have a dedicated telephone line which shall
be answered in the name of “Rocky Mountain Chocolate Factory” and shall
otherwise be equipped and furnished and have signage in a manner consistent with
the image and minimum standards of the Licensor.
 
 
 

--------------------------------------------------------------------------------

 
 
5.4.           Initial Training Program.  The Master Licensee agrees that its
responsibilities to Franchisees in the Licensed Territory include the provision
of an initial ROCKY MOUNTAIN CHOCOLATE FACTORY training program for each
Franchisee, to be conducted at the Master Office, for at least two individuals
representing each ROCKY MOUNTAIN CHOCOLATE FACTORY Franchisee.
 
5.5.           Compliance with Operations Manual.  The Master Licensee shall use
the Marks and Licensed Methods only as specified in the Operations Manual.  The
Master Licensee agrees that it shall comply with the Operations Manual as an
essential aspect of its obligations under this Agreement and failure to
substantially comply with the Operations Manual may be considered a breach of
this Agreement.  The Operations Manual is the sole property of the Licensor and
shall be used by the Master Licensee only during the term of this Agreement and
in strict accordance with the terms and conditions hereof, except as the same
may be revised or waived to comply or be consistent with the laws, regulations,
or custom prevailing in the Licensed Territory.  The Master Licensee shall not
duplicate the Operations Manual or disclose its contents to persons other than
the Franchisees in the Licensed Territory, or employees or officers who have
signed a Nondisclosure and Noncompetition Agreement substantially similar to
that attached as Exhibit D hereto and incorporated herein by reference, and only
to the extent that the disclosure of said information is required under this
Agreement and the Operations Manual for the operation of the Master License
business.  The Master Licensee shall return the Operations Manual to the
Licensor on the expiration, termination or assignment of this Agreement.
 
5.6.           Protection and Promotion of Marks and Licensed Methods.  The
Master Licensee shall operate the Master License business in accordance with the
Licensed Methods standards set by the Licensor and in such a manner as not to
detract from or adversely reflect on the name and reputation of the Licensor and
the goodwill associated with the ROCKY MOUNTAIN CHOCOLATE FACTORY name and
Marks.  The Master Licensee shall make every effort to protect, maintain and
promote the Marks and the Licensed Methods, and to prevent imitations and
infringements on the Marks and Licensed Methods, within the Licensed Territory.
 
5.7.           Compliance with Laws.  The Master Licensee shall conduct itself
and operate its Master License business in compliance with all applicable laws
and regulations, including franchise disclosure laws and regulations, in the
Licensed Territory.  In connection therewith, the Master Licensee shall be
solely and fully responsible for obtaining and maintaining any and all
government permits, registrations, licenses or similar approvals to carry on the
Master License business.
 
5.8.           Payment of Taxes and Other Obligations.  The Master Licensee
shall promptly pay when due all taxes and other obligations incurred with third
parties in the operation of the Master License business, including, without
limitation, value-added, import/export, national insurance contributions,
turnover taxes, sales and withholding taxes, and any and all accounts or other
indebtedness of every kind incurred by the Master Licensee in the conduct of the
Master License.  In the event of a bona fide dispute as to the liability for
taxes assessed or other indebtedness, the Master Licensee shall follow the
procedures of the appropriate governmental authority in the Licensed
Territory.  The Master Licensee shall comply with all agreements with third
parties related to the Master License business including, in particular, all
provisions of any Franchise Agreements with Franchisees.
 
 
 

--------------------------------------------------------------------------------

 
 
5.9.           Site and Supply Services.  The Master Licensee agrees to perform
its obligations as a special agent of the Licensor in accordance with the terms
and conditions of this Agreement, and only within the Licensed Territory, to
perform certain site approval and development services as defined in this
Section below (“Site Services”) and to establish and maintain certain supply
services as defined in this Section (“Supply Services”) in accordance with the
Licensor’s standards and specifications.  “Site Services” are defined as
follows:
 
a.           Approve or disapprove of site submittal packages (containing such
demographic commercial and other information as the Licensor and the Master
Licensee may reasonably require) submitted to the Master Licensee by Franchisees
for each location at which a Franchisee proposes to establish and operate a
ROCKY MOUNTAIN CHOCOLATE FACTORY Store in the Licensed Territory.
 
b.           Perform on-site inspections of all ROCKY MOUNTAIN CHOCOLATE FACTORY
Stores located in the Licensed Territory, including the inventory, equipment,
products, materials and supplies, to ensure compliance with all standards and
specifications set by the Licensor.
 
“Supply Services” are defined as follows:
 
a.           Establish and maintain all necessary relationships with suppliers
located within the Licensed Territory of equipment, furniture and food items
used in the operation of ROCKY MOUNTAIN CHOCOLATE FACTORY Stores in the Licensed
Territory in accordance with the Licensor’s standards and specifications.  The
Master Licensee shall also obtain the Licensor’s prior written approval, which
approval shall not be unreasonably withheld, of any changes in the Licensor’s
standards and specifications for the equipment, supplies and materials used in,
and the menu items offered for sale by, ROCKY MOUNTAIN CHOCOLATE FACTORY Stores
in the Licensed Territory and after the Master Licensee obtains the Licensor’s
approval of any changes, advise Franchisees in the Licensed Territory regarding
these changes and regarding the selection of suppliers for the purchase of such
items used in connection with the ROCKY MOUNTAIN CHOCOLATE FACTORY Stores in the
Licensed Territory.
 
5.10.           Control of Franchisees.  The Master Licensee shall assure that
the standards and specifications as set forth in any and all Franchise
Agreements and the Operations Manual and any and all other standards and
specifications which are part of the Licensed Methods established by the
Licensor are, in turn, established and maintained by the Master Licensee and the
Franchisees with respect to all ROCKY MOUNTAIN CHOCOLATE FACTORY Stores in the
Licensed Territory.
 
 
 

--------------------------------------------------------------------------------

 
 
5.11.           Attendance at Licensor’s Conferences.  The Master Licensee may
attend ongoing conferences, conventions and seminars offered by the Licensor to
its Franchisees and licensees which are offered on a national basis in the
United States of America, and those offered on an international basis, if any,
at its own discretion.
 
5.12.           Written Materials.  The Master Licensee agrees to develop and
use in connection with its Master License business only such written materials,
training manuals and supplies which comply with the Licensor’s standards and
specifications.  Unless provided to the Master Licensee in the language in
dominant use in the Licensed Territory, the Master Licensee shall pay all costs
of translation for such written materials and training manuals as may be
necessary for use in the Licensed Territory.
 
6.           TRADE AND INDUSTRIAL SECRETS
 
6.1.           Trade and Industrial Secrets.  The Master Licensee acknowledges
that the Licensor possesses certain trade and industrial secrets (the “Trade and
Industrial Secrets”) relating to the operation of ROCKY MOUNTAIN CHOCOLATE
FACTORY Stores, which include: (a) site selection criteria; (b) methods,
processes, formats, specifications, recipes, systems, procedures, sales and
marketing techniques and knowledge of and experience in the development and
operation of ROCKY MOUNTAIN CHOCOLATE FACTORY Stores including any and all
contents of the Operations Manual; (c) marketing programs; (d) research and
development relating to new businesses and services; (e) knowledge of
specifications for and suppliers of certain products, services, materials,
supplies, equipment and fixtures; (f) the proprietary computer software
program(s), if any, and designated equipment; and (g) knowledge of operating
results and financial performance of ROCKY MOUNTAIN CHOCOLATE FACTORY
Stores.  The Licensor’s Trade and Industrial Secrets shall be disclosed by the
Licensor to the Master Licensee through documents, electronic or magnetic means,
optical disks, microfilm, film or other similar instruments.  In view of the
foregoing, any unauthorized disclosure by the Master Licensee of the Trade and
Industrial Secrets provided by the Licensor pursuant to this Agreement shall
entitle the Licensor to exercise all of the legal rights and remedies available
to the Licensor pursuant to any applicable law or regulation.
 
6.2.           Use and Limitation on Use.  The Master Licensee acknowledges and
agrees it will not acquire any interest in Trade and Industrial Secrets, other
than the right to utilize disclosed Trade and Industrial Secrets in operating
the Master License business during the term hereof and that use or duplication
of any Trade and Industrial Secrets in any other business would constitute an
unfair method of competition.  The Master Licensee further acknowledges and
agrees that the Trade and Industrial Secrets are proprietary to the Licensor,
include trade secrets of the Licensor and are disclosed to the Master Licensee
solely on the condition that the Master Licensee agrees, and the Master Licensee
does hereby agree, that the Master Licensee: (a) will not use any Trade and
Industrial Secrets in any other business or capacity; (b) will maintain the
absolute confidentiality of all of the Trade and Industrial Secrets during and
after the term of this Agreement; (c) will not make unauthorized copies of any
portion of the Trade and Industrial Secrets disclosed in written or other
tangible forms; and (d) will adopt and implement all reasonable procedures that
Licensor prescribes to prevent unauthorized use or disclosure of the Trade and
Industrial Secrets.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3.           Licensor’s Rights to New Ideas.  The Master Licensee agrees that
the Licensor shall have the right to use and authorize other ROCKY MOUNTAIN
CHOCOLATE FACTORY Stores to use, and the Master Licensee shall fully and
promptly disclose to the Licensor, all ideas, concepts, methods and procedures
relating to the development or operations of a specialty gourmet chocolate,
candy and premium confectionery products store conceived or developed by the
Master Licensee or its employees, Franchisees and subfranchisees during the term
of this Agreement.
 
6.4.           Updated Information.  The Master Licensee, within thirty days of
receiving any updated information regarding the Operations Manual, shall in turn
update its copy of the Operations Manual as instructed by the Licensor and shall
conform its operations with the updated provisions within a reasonable time
thereafter.  The Master Licensee shall also be responsible for ensuring that
each of the Franchisees in the Licensed Territory shall, in turn, update their
copy of the Operations Manual as instructed by the Licensor, and shall conform
their operations with the updated provisions within a reasonable period of time
thereafter.  The Master Licensee acknowledges that a master copy of the
Operations Manual maintained by the Licensor at its principal office shall be
controlling in the event of a dispute relative to the content of any Operations
Manual.
 
6.5.           Master Licensee’s Proprietary Information.  Licensor agrees that
it will not disclose to any third party any financial or other proprietary
information of the Master Licensee without the Master Licensee’s prior written
consent.  The foregoing shall not apply to the disclosure of such information
made in the due course of Licensor’s business to any governmental agency
requiring such information or pursuant to a court or governmental agency order.
 
7.           REPRESENTATIONS OF MASTER LICENSEE
 
7.1.           Representations of Master Licensee.  The Master Licensee
represents and warrants that it has induced the Licensor to enter into this
Agreement based on the following representations and warranties made to
Licensor.  The following representations and warranties shall survive
termination of this Agreement.
 
a.           The Master Licensee understands and acknowledges that the Licensor
has made no promise or guarantee, express or implied, that the Master Licensee
will be able to comply with any applicable laws and regulations concerning the
sale of franchises in the Licensed Territory throughout the entire term hereof,
but the Master Licensee agrees to use its best efforts to comply with the same.
 
b.           The Licensor has made no representations or statements of actual,
average, projected or forecasted sales, profits or earnings to the Master
Licensee with respect to the Master License business on which the Master
Licensee has in any way relied in entering into this Agreement.
 
c.           The Master Licensee understands and acknowledges that the
Operations Manual provided by the Licensor contains information which may not be
applicable in the Licensed Territory and the Master Licensee will be required to
revise those sections which are in turn provided to Franchisees.
 
 
 

--------------------------------------------------------------------------------

 
 
d.           The Master Licensee acknowledges that it has read this Agreement
and understands and accepts the terms contained in this Agreement as being
reasonably necessary to maintain the Licensor’s high standards of quality and
service and the uniformity of those standards and thereby to protect and
preserve the goodwill of the Marks and the integrity of the Licensed
Methods.  The Master Licensee acknowledges that it has conducted an independent
investigation of the business venture contemplated by this Agreement and
recognizes that, like any other business, the nature of this business may evolve
and change over time, that the investment involves business risks and that the
success of the venture is largely dependent on the Master Licensee’s business
abilities and efforts.  The Master Licensee further represents to the Licensor,
as an inducement to its entry into this Agreement, that the Master Licensee had
made no misrepresentations in obtaining the license granted pursuant to this
Agreement.
 
e.           The Master Licensee represents that it is familiar with and has the
necessary managerial and financial ability to operate, develop and maintain the
Master License business and that it has sufficient staff and offices to attempt
to sell, train and support prospective and future Franchisees pursuant to the
Licensor’s minimum standards of quality and in accordance with the Operations
Manual.
 
8.           ADVERTISING
 
8.1.           Standards.  The Master Licensee acknowledges that the advertising
and promotion of the Master License business in accordance with the Licensor’s
standards and specifications regarding advertising is an essential aspect of the
Licensed Methods, and the Master Licensee agrees to comply with all advertising
standards and specifications.
 
8.2.           Master Licensee’s Advertising Account.  Any advertising fees
collected by the Master Licensee from Franchisees pursuant to the Franchise
Agreements and retained by the Master Licensee, shall be deposited by the Master
Licensee in separate bank accounts, commercial accounts or savings accounts
(“Advertising Account”).  The Master Licensee will make available to the
Licensor and to the Franchisees in the Licensed Territory, no later than 120
days after the end of each calendar year, an annual financial statement for the
Advertising Account which indicates how deposits to the Advertising Account have
been spent.  The Advertising Account will be administered by the Master
Licensee, in its sole discretion, and shall be used by the Master Licensee on
behalf of Franchisees in the Licensed Territory only for production and
placement of media advertising, direct response literature, direct mailings,
brochures, collateral material advertising, surveys of advertising
effectiveness, or other advertising or public relations expenditures relating to
advertising.
 
9.           LICENSED METHODS STANDARDS
 
9.1.           Licensed Methods Standards.  The Master Licensee acknowledges and
agrees that the development and operation of the ROCKY MOUNTAIN CHOCOLATE
FACTORY Stores in accordance with the specifications, standards, operating
procedures and rules the Licensor prescribes for the operation of ROCKY MOUNTAIN
CHOCOLATE FACTORY Stores as periodically modified and supplemented by Licensor
in its discretion during the term (the “Licensed Methods Standards”) is the
essence of this Agreement and essential to preserve the goodwill of the
Marks.  Therefore, Master Licensee agrees, at all times during the term hereof,
to maintain and operate, and to require Franchisees to maintain and operate, the
ROCKY MOUNTAIN CHOCOLATE FACTORY Stores in accordance with each and every
Licensed Methods Standard.
 
 
 

--------------------------------------------------------------------------------

 
 
9.2.           Incorporation of Licensed Methods Standards.  The Master Licensee
hereby agrees that Licensed Methods Standards prescribed from time to time in
the Operations Manual, or otherwise communicated to Master Licensee in writing,
shall constitute provisions of this Agreement as if fully set forth herein.  All
references to this Agreement shall include all Licensed Methods Standards as
periodically modified.
 
9.3.           Restriction on Services and Products.  The Master Licensee is
prohibited from offering or selling through the Master License business any
services or products not authorized by the Licensor.  However, if the Master
Licensee proposes to offer, conduct or utilize any services, products,
materials, forms, items or supplies for use in connection with or sale through
the Master License business which are not previously approved by the Licensor as
meeting its specifications, the Master Licensee shall first notify the Licensor
in writing requesting approval.  The Licensor shall not unreasonably withhold
such approval; however, in order to make such determination, the Licensor may
require submission of specifications, information, or samples of such services,
products, materials, forms, items or supplies.  The Licensor will advise the
Master Licensee within a reasonable time whether such services, products or
other items meet its specifications.
 
9.4.           Inspection Rights.  To ensure conformity with the standards and
specifications of the Licensor, the Licensor reserves the right to inspect all
aspects of the operation of the ROCKY MOUNTAIN CHOCOLATE FACTORY Stores in the
Licensed Territory, during normal business hours.  The Licensor shall provide
the Master Licensee with at least ten days prior written notice with respect to
an upcoming inspection and the Master Licensee shall reasonably cooperate with
the Licensor for the scheduling of the inspection.  The Master Licensee shall
have the right to be present during any inspection conducted by the Licensor or
the Licensor’s representative.
 
10.           MARKS AND PROPRIETARY RIGHTS
 
10.1.           Ownership and Goodwill of Marks.  The Master Licensee hereby
acknowledges that the Licensor is the sole owner of the Marks and any goodwill
established thereby and the Licensor has the sole right to license and control
the Master Licensee’s use of the ROCKY MOUNTAIN CHOCOLATE FACTORY service mark
and other of the Marks, and that the use of the Marks shall remain under the
sole and exclusive control of the Licensor.  The Master Licensee acknowledges
that it has not acquired any right, title or interest in the Marks except for
the right to use the Marks in the operation of the Master License business in
the Licensed Territory pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
10.2.           Trade Secrets.  The Master Licensee hereby acknowledges that the
Licensor owns and controls the distinctive plan for the establishment, operation
and promotion of ROCKY MOUNTAIN CHOCOLATE FACTORY Stores and all related
licensed methods of doing business, previously defined as the “Licensed
Methods”, which may include, but are not limited to, distinctive layout, design
and decoration for the ROCKY MOUNTAIN CHOCOLATE FACTORY Store structure, other
commercial symbols, written promotional materials, advertising and accounting
systems, all of which constitute trade secrets of the Licensor, and the Master
Licensee acknowledges that the Licensor has valuable rights in and to such trade
secrets.  The Master Licensee further acknowledges that it has not acquired any
right, title or interest in the Licensed Methods except for the right to use the
Licensed Methods in the operation of the Master License business as it relates
to this Agreement or as may be granted by separate agreement with the
Licensor.  If, in the course of operating its Master License business, the
Master Licensee develops or improves any aspect of the Licensed Methods, any and
all plans, methods, ideas and systems related to such development or improvement
shall inure to the benefit of the Licensor and shall be owned by the Licensor as
a part of the Licensed Methods.
 
10.3.           No Other Mark.  The Master Licensee further agrees that no Mark
other than “ROCKY MOUNTAIN CHOCOLATE FACTORY” or such other Marks as may be
specified by the Licensor, shall be used in the operation of the Master License
business.
 
10.4.           Cessation of Use at Termination.  In the event this Agreement is
terminated for any reason, the Master Licensee shall immediately cease using any
of the ROCKY MOUNTAIN CHOCOLATE FACTORY Licensed Methods, Marks, trade names,
trade dress, trade secrets, copyrights or any other symbols used to identify the
Master License business, and all rights the Master Licensee had to the same
shall automatically terminate.  The Master Licensee agrees to execute any
documents of assignment as may be necessary to transfer any rights the Master
Licensee may possess in and to the Marks to the Licensor.  Nothing herein shall
affect the Master Licensee’s rights as a Franchisee under any then existing
Franchise Agreement.
 
10.5.           Protection of the Marks.  The Licensor shall have the
affirmative obligation to protect and defend its use of the Marks and the
Licensor’s proprietary interests therein, which affirmative obligations shall
include, without limitation, ascertaining on a periodic basis whether there is
any infringing or illegal use of the Marks by any unauthorized parties within
the Licensed Territory.  The Master Licensee shall notify the Licensor in
writing of any possible infringement or illegal use by others of the Marks, or
trademarks the same as or substantially similar to the Marks which may come to
its attention.  The Master Licensee acknowledges that the Licensor shall have
the right to determine whether action will be taken on account of any possible
infringement or illegal use.  If such action is deemed to be necessary, the
Licensor will notify the Master Licensee who will be responsible for the
commencement or prosecution of such action if the Licensor determines it to be
reasonably necessary for the continued protection and quality control of the
Marks and Licensed Methods.  The Master Licensee and the Licensor shall equally
bear one-half of the cost of any such action, including reasonable lawyer’s
fees.  The Licensor shall reasonably cooperate with the Master Licensee in any
such litigation; provided the Licensor shall also have the right to dictate and
control the prosecution of any such action.  The Master Licensee agrees not to
institute any action on account of any possible infringement or illegal use
without first obtaining the Licensor’s prior written consent.
 
 
 

--------------------------------------------------------------------------------

 
 
10.6.           Master Licensee’s Trade Name.  The Master Licensee acknowledges
that the Licensor has a prior and superior claim to the Marks and ROCKY MOUNTAIN
CHOCOLATE FACTORY trade name.  The Master Licensee shall not license or use any
of the ROCKY MOUNTAIN CHOCOLATE FACTORY Marks or trade names in the legal name
of its company, partnership or any other business entity used in conducting the
business provided for in this Agreement.  The Master Licensee also agrees not to
register or attempt to register any trade name using the words “ROCKY MOUNTAIN
CHOCOLATE FACTORY” in the Master Licensee’s name or in any other person or
business entity name without the prior written consent of the
Licensor.  Further, except as permitted by the Operations Manual, the Master
Licensee shall not use any of the Marks as part of an electronic mail address,
or on any sites on the Internet or World Wide Web and the Master Licensee shall
not use or register any of the Marks as a domain name on the Internet.  When
this Agreement is terminated, the Master Licensee shall execute any assignment
or other document the Licensor requires to transfer to the Licensor any rights
the Master Licensee may possess in a trade name utilizing the mark ROCKY
MOUNTAIN CHOCOLATE FACTORY or any other Mark owned by the Licensor.
 
10.7.           Change of Marks.  In the event that the Licensor, in its sole
discretion, shall determine it necessary to modify or discontinue the use of any
proprietary Marks, or to develop additional or substitute marks, the Master
Licensee shall, within a reasonable time after receipt of written notice of such
a modification or discontinuation from the Licensor, take such action, at the
Master Licensee’s sole expense, as may be necessary to comply with such
modification, discontinuation, addition or substitution; provided, however, any
cost to register the additional or substitute mark shall be at the Licensor’s
sole expense.
 
10.8.           Registration in Licensed Territory.  The Licensor is in the
process of making reasonable investigations prior to applying for trademark
registration with the appropriate regulatory agencies in the Licensed Territory
for the service mark “ROCKY MOUNTAIN CHOCOLATE FACTORY” as described in
Exhibit C, attached hereto and by this reference incorporated herein.  If the
trademark registration has not been obtained as of the date of this Agreement,
the Master Licensee acknowledges and understands that the Licensor shall use
reasonable and diligent efforts to obtain such registration, but there is no
assurance that the Licensor will succeed in obtaining such registration.  At
Licensor’s request, the Master Licensee shall promptly file, as and when
necessary and at Master Licensee’s sole expense, a registered user agreement,
statutory declaration or other applicable document with the appropriate office
in the Licensed Territory in connection with the use of the ROCKY MOUNTAIN
CHOCOLATE FACTORY Mark and any other Marks which may subsequently be used by the
Master Licensee in connection with this Agreement.  The Master Licensee will be
responsible for any and all subsequent registered user agreements, statutory
declarations or other applicable documents as may be required to be filed with
the appropriate regulatory agency in connection with each Franchisee’s use of
the ROCKY MOUNTAIN CHOCOLATE FACTORY mark and any other Marks of Licensor to be
used by the Franchisees.
 
11.           REPORTS AND RECORDS
 
11.1.           Periodic Reports.  The Master Licensee shall supply to the
Licensor such reports in a manner and form as the Licensor may, from time to
time, reasonably require.
 
 
 

--------------------------------------------------------------------------------

 
 
11.2.           Annual Reports.  The Master Licensee shall, within 120 days
after the end of its fiscal year, provide to the Licensor, in English, annual
audited financial statements, tax returns relating to the Master License
business, and a certification from an independent certified public accountant
that all sums due and owing hereunder have been paid.  If the certification
shows an underpayment of any amounts owed to the Licensor, these amounts shall
be paid to the Licensor concurrently with the submission of the statements.  In
addition, the Master Licensee shall, within forty five days from the end of each
calendar quarter, provide the Licensor with copies of quarterly value added tax
returns or other assessment returns or reports as may be applicable.
 
11.3.           Maintenance of Records.  The Master Licensee shall maintain all
books and records for the Master License business in accordance with generally
accepted accounting principles, consistently applied, and preserve these records
for at least six years after the fiscal year to which they relate.
 
11.4.           Inspection and Audit.  The Master Licensee shall permit the
Licensor to inspect and audit the books and records of the Master License
business at any reasonable time, at the Licensor’s expense.
 
12.           ASSIGNMENT OF RIGHTS
 
12.1.           Assignment by Master Licensee.  The Master License business
granted herein is personal to the Master Licensee and except as stated below,
the Licensor shall not allow or permit any transfer, assignment, sublicense or
conveyance of this Agreement or any interest hereunder.  The Master Licensee
shall not sell, transfer or assign its rights under this Agreement or any
interest in it, or any part or portion of the entity that owns it, or a
substantial portion of the assets used in carrying out this Agreement
(including, without limitation, its right, title and interest to any Franchise
Agreement to which it is a party), unless the Master Licensee obtains the
Licensor’s prior written consent and the Master Licensee or the proposed
transferee or both, comply with the following requirements:
 
a.           Payment of all amounts due and owing by the Master Licensee to the
Licensor and to third parties whose debts or obligations the Licensor has
guaranteed on behalf of the Master Licensee, if any;
 
b.           Agreement by the proposed transferee to satisfactorily complete the
initial training program conducted by the Licensor, which training may be
completed by the transferee either prior to or immediately after assignment of
this Agreement;
 
c.           An express written assumption by the proposed transferee of the
Master Licensee’s obligations pursuant to this Agreement and all Franchise
Agreements executed with Franchisees in the Licensed Territory;
 
d.           Provision by the Master Licensee of thirty days written notice
prior to the proposed effective date of the transfer, such notice to contain the
material terms and conditions of the transfer, including without limitation, the
price and terms of payment;
 
 
 

--------------------------------------------------------------------------------

 
 
e.           Execution by the Master Licensee of a general release of all claims
against the Licensor and an acknowledgement of the termination of all of its
rights in connection with this Agreement;
 
f.           Payment by the Master Licensee or the proposed transferee of a
transfer fee in an amount commensurate with the reasonable costs incurred by the
Licensor in connection with the review and consummation of the proposed transfer
and the qualification and training of the transferee, which payment shall not
exceed 10% of the total purchase price to be paid by the transferee, whether to
be paid in lump sum or financed;
 
g.           The proposed transferee shall have provided information to the
Licensor sufficient for the Licensor to assess the proposed transferee’s
business experience, aptitude, creditworthiness and financial resources to
operate the Master License business and the Licensor shall have ascertained that
the proposed transferee meets such qualifications; and
 
h.           The proposed transferee shall have visited the corporate
headquarters of the Licensor and shall have been evaluated and reasonably
approved by the Licensor.
 
12.2.           Licensor’s Approval of Transfer.  The Licensor has thirty days
from the date of notice from the Master Licensee to approve or disapprove the
Master Licensee’s proposed assignment.  The Master Licensee acknowledges that
the Licensor may withhold approval of a proposed assignment or proposed
transferee for any commercially reasonable cause, including without limitation,
the transferee’s financial capability or its suitability to act as the
Licensor’s special agent in the Licensed Territory, irrespective of how such
financial capability or suitability compares to that of the Master Licensee.  If
the Master Licensee and its proposed transferee comply with all conditions for
assignment set forth herein and the Licensor has not given the Master Licensee
notice of its approval or disapproval within such period, approval is deemed
granted.
 
12.3.           Right of First Refusal.  In the event the Master Licensee wishes
to sell, transfer or assign its rights under this Agreement or any interest in
it, or any substantial portion of the assets used in carrying out this Agreement
to a third party, the Master Licensee agrees to grant to the Licensor a thirty
day right of first refusal to purchase such rights or assets on the same terms
and conditions as are contained in the written offer to purchase submitted to
the Master Licensee by the proposed purchaser.  The Master Licensee shall
immediately notify the Licensor of such offer by sending a written notice via
courier, telegram or telefax to the Licensor enclosing a copy of the written
offer from the proposed purchaser and receipt of such notice must be confirmed
in writing on receipt by Licensor.  Such right of first refusal is effective for
each proposed assignment Absence of a reply to the Master Licensee’s notice of a
proposed assignment within the thirty day period is deemed a waiver of such
right of first refusal.  The right of first refusal period will run concurrently
with the period in which the Licensor has to approve or disapprove the proposed
transferee.  If the Licensor chooses not to exercise its right of first refusal,
the Master Licensee shall be free to complete the sale, transfer or assignment,
subject to compliance with all other pre-conditions for assignment set forth
herein.
 
 
 

--------------------------------------------------------------------------------

 
 
12.4.           Types of Assignment.  The Master Licensee acknowledges that the
Licensor’s right to approve or disapprove a proposed sale or transfer provided
for herein shall apply (a) if the Master Licensee is a partnership or other
business association, to the addition or deletion of a partner or a member of
the association or the transfer of any partnership or membership interest among
existing partners or members; (b) if the Master Licensee is a corporation or
company, to any proposed transfer or assignment of 25% or more of the stock or
other ownership interest in the Master Licensee, whether such transfer occurs in
a single transaction or several transactions; and (c) if the Master Licensee is
an individual, to the transfer from such individual or individuals to a company
controlled by him, her or them, in which case the Licensor’s approval will be
conditioned on the continuing personal guarantee of the individual (or
individuals) for the performance of obligations under this Agreement, and other
reasonable conditions.  With respect to a proposed transfer as described in
subsection (c) of this section, the Licensor’s right of first refusal to
purchase, as set forth above, shall not apply and the Licensor will waive any
transfer fee chargeable to the Master Licensee for a transfer under these
circumstances.
 
12.5.           Assignment by Licensor.  This Agreement is fully assignable by
the Licensor and shall inure to the benefit of any assignee or other legal
successor in interest The Licensor shall also have the right to delegate the
performance of any portion or all of its obligations hereunder to third parties,
whether the same are agents of the Licensor or independent contractors with whom
the Licensor has contracted to provide such services.  The Master Licensee
agrees in advance to any such delegation by the Licensor of any part or portion
of its obligations and duties hereunder.
 
12.6.           Master Licensee’s Death or Incapacity.  On the death or
permanent disability of the Master Licensee (or the individual controlling the
Master Licensee entity), the executor, administrator, conservator, guardian or
other personal representative of such person shall transfer the Master
Licensee’s interest in this Agreement or such interest in the Master Licensee
entity to an approved third party.  Such disposition of this Agreement or such
interest (including, without limitation, transfer by bequest or inheritance)
shall be completed within a reasonable time, not to exceed 180 days from the
date of death or permanent disability, and shall be subject to all terms and
conditions applicable to transfers contained in this Article 12, including the
granting of a right of first refusal to the Licensor.  Provided, however, that
for the purposes of this Article 12, there shall be no fee charged by the
Licensor for the initial training program offered to the transferee.  Failure to
transfer the interest in this Agreement or such interest in the Master Licensee
entity within said period of time shall constitute a breach of this
Agreement.  For the purposes hereof, the term “permanent disability” shall mean
a mental or physical disability, impairment or condition that is reasonably
expected to prevent or actually does prevent the Master Licensee or the owner of
a controlling interest in the Master Licensee entity from supervising the
management and operation of the Master License business for a period of 180 days
from the onset of such disability, impairment or condition.
 
13.           TERM AND EXPIRATION
 
13.1.           Term.  The term of this Agreement is for a period of ten years
from the date of this Agreement, unless sooner terminated as provided herein or
in the Addendum.
 
 
 

--------------------------------------------------------------------------------

 
 
13.2.           Rights On Expiration.  At the end of the initial term hereof,
the Master Licensee may renew the franchise rights granted hereunder for
consecutive terms of ten years each if the Master Licensee:
 
a.           At least thirty days prior to expiration of the term, executes the
then current form of Master License Agreement; provided, however, the terms of
the Master License Agreement shall be no less favorable than those terms and
conditions then being offered to third parties;
 
b.           Has complied with all provisions of this Agreement during the
initial term.  “Compliance” shall mean, at a minimum, that the Master Licensee
has not received written notification from the Licensor of a material breach
hereunder more than five times during the term hereof;
 
c.           Executes a general release covering all claims the Master Licensee
may have against the Licensor in connection with the completion of the then
applicable term of this Agreement; and
 
d.           Pays a successor Master License fee as designated in the Addendum
attached hereto.
 
13.3.           Exercise of Option for successor Franchise.  The Master Licensee
may exercise its renewal option by giving notice of such exercise to the
Licensor at least 120 days prior to the scheduled expiration of this Agreement
and thereafter complying with the other conditions of renewal set forth in this
Agreement within ninety days after such notice.
 
13.4.           Conditions of Refusal.  The Licensor shall not be obligated to
renew this Agreement if the Master Licensee fails to comply with any of the
above conditions of renewal.  In such event, the Licensor shall give notice of
nonrenewal at least 180 days prior to the expiration of the term (unless
nonrenewal is due to a default of Section 13.2(a) above), and such notice shall
set forth the reasons for such refusal to renew.
 
14.           DEFAULT AND TERMINATION
 
14.1.           Termination by Licensor – Prior Notice and Cure.  The Licensor
shall have the right to terminate this Agreement, on ninety days prior written
notice, if the Master Licensee breaches any material provision of this
Agreement.  Under circumstances where the breach is of the nature that it may be
remedied through the actions of the Master Licensee, the Licensor shall permit
the Master Licensee the same ninety day period to remedy any such breach or
default, after which time, if the breach or default has not been remedied, the
Licensor may terminate this Agreement immediately.  Notwithstanding the
foregoing, if the breach is remediable, but is of a nature which cannot be
reasonably remedied within such ninety day period and the Master Licensee has
commenced and is continuing to make good faith efforts to remedy the breach
during such ninety day period, then the Master Licensee shall be given an
additional reasonable period of time to remedy the same and this Agreement shall
not terminate.  Under no circumstances will the Licensor terminate this
Agreement without good cause.
 
 
 

--------------------------------------------------------------------------------

 
 
14.2.           Post-Termination Obligations of Master Licensee.  The Master
Licensee is obligated on termination or nonrenewal of this Agreement to:
 
a.           Pay to the Licensor all fees, and any and all amounts or accounts
payable then owed the Licensor or its affiliates pursuant to this Agreement, or
pursuant to any other agreement, whether written or oral, between the parties,
within fifteen days of the effective date of such termination;
 
b.           Immediately cease to identify the Master License business as being,
or having been, associated with the Licensor, and immediately cease using any of
the Marks, or any mark in any way associated with the Licensed.  Methods for any
purpose, except pursuant to any other effective agreement with the Licensor;
 
c.           Deliver to the Licensor all signs, sign-faces, advertising
materials, stationery, videotapes, forms and other materials bearing any of the
Marks or otherwise identified with the Licensor;
 
d.           Immediately deliver to the Licensor the Operations Manuals in its
possession and all other information, documents and copies thereof which are
proprietary to the Licensor;
 
e.           Promptly take such action as may be required to cancel all trade
names or equivalent registrations relating to its use of any Marks of the
Licensor or, at the option of the Licensor, assign the same to the Licensor;
 
f.           Abide by the provisions related to transfer of any and all of the
Master Licensee’s interest under any Franchise Agreements, as set forth below
and offer to the Licensor the option to take assignment of the Franchise
Agreements then in effect with Franchisees in the Licensed Territory;
 
g.           Deliver to the Licensor the names, addresses, telephone numbers and
any other information in the Master Licensee’s possession, regarding all sales
leads of prospective Franchisees within the Licensed Territory; and
 
h.           Abide by all restrictive covenants as set forth in Article 16
below.
 
14.3.           Licensor’s Assumption of Agreements.  If this Agreement expires
according to its terms, or is terminated or not renewed by the Licensor due to
any material breach in this Agreement by the Master Licensee, or is terminated
by the Master Licensee contrary to the terms of this Agreement, then the
Licensor shall have the option, but not the obligation, to take assignment of
any and all of the Master Licensee’s interest as Master Licensee (but not as
Franchisee) under any Franchise Agreements then in effect with Franchisees in
the Licensed Territory, on its own or its designee’s behalf.  In the event the
Licensor assumes the Master Licensee’s interest in such agreements, the Master
Licensee shall have no further entitlement to any fees accruing after the
effective date of the assignment, and the Master Licensee shall also transfer
all funds in the Advertising Account to the Licensor or its designee.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           RELATIONSHIP OF THE PARTIES/INDEMNIFICATION
 
15.1.           Independent Businesspersons.  During the term of this Agreement,
the Master Licensee shall be an independent businessperson and shall in no way
be considered as a general agent, partner or employee of the Licensor.  It is
understood and agreed that no general agency or partnership is created by this
Agreement As such, the Master Licensee has no authority of any nature whatsoever
to bind the Licensor or incur any liability for or on behalf of the Licensor or
to represent itself as anything other than an independent contractor.
 
15.2.           Indemnification.  The Master Licensee shall indemnify and hold
harmless the Licensor and its officers, directors, employees, agents and
representatives from all fines, suits, proceedings, claims, demands or actions
(“Claims”) of any kind or nature, including reasonable lawyers’ fees, from any
third party whomsoever, arising or growing out of, or otherwise connected with
the Master Licensee’s operation of the Master License business, or the Franchise
Agreements as may now or hereafter be executed with Franchisees in the Licensed
Territory, except and unless any such Claim arises out of the authorized use of,
or defense or protection of, the Marks in the Licensed Territory, or any such
Claim is due to the gross negligence or willful misconduct of Licensor or arises
in connection with a defect in the product made or supplied by the Licensor.
 
a.           If the Licensor seeks indemnification hereunder with respect to the
assertion of a Claim, it shall give notice to the Master Licensee within thirty
days of the Licensor becoming aware of any such Claim.  The notice shall set
forth such information with respect to the Claim as is then reasonably available
to the Licensor.  The Master Licensee will thereafter be entitled, at any time
during the defense of the Claim, if it so elects, by written notice delivered to
the Licensor within thirty days after receiving the Licensor’s notice, to assume
the defense of the Claim with counsel satisfactory to the
Licensor.  Notwithstanding the foregoing, (i) the Licensor shall have the right
to employ its own counsel in any such case (but the fees and expenses of such
counsel shall be at the expense of the Licensor as long as the Master Licensee
continues to defend such matter), to defend such Claim, or to compromise or
settle such Claim insofar as such compromise or settlement does not involve
monetary damage or payment of money; (ii) the Licensor shall not have any
obligation to give any notice of a Claim by a third party unless such Claim is
in writing; and (iii) the rights of the Licensor to be indemnified herein shall
not be deemed forfeited by its failure to give notice unless the Master Licensee
is prejudiced by such failure.
 
b.           After receipt of the aforesaid notice of a Claim, if the Master
Licensee fails to assume the defense of the Licensor against such Claim, the
Licensor shall have the right to undertake the defense and to compromise or
settle such Claim on behalf of and for the account and risk of the Master
Licensee, and at the Master Licensee’s expense, payable to the Licensor on
written demand.
 
16.           RESTRICTIVE COVENANTS
 
16.1.           Non-Competition During Term.  While this Agreement is in effect,
the Master Licensee and its officers, partners, directors, agents or employees
who have completed the Licensor’s initial training program or had access to the
Operations Manual, including without limitation, the beneficial owners of a 5%
or greater interest in the Master Licensee, where the Master Licensee is a
company, shall not, directly or indirectly, engage in or participate as an
owner, officer, partner, director, agent, franchise sales agent, employee or
otherwise, in any other business which engages in, or licenses or franchises
others to engage in, a business which is the same as or substantially similar to
a ROCKY MOUNTAIN CHOCOLATE FACTORY Store, including without limitation, any
business operating a retail, wholesale, distribution or manufacturing business
deriving more than 5% of their gross receipts from the sale of candy, cookies,
other confectionery products, and related non-confectionery items similar to
items sold by ROCKY MOUNTAIN CHOCOLATE FACTORY Stores (“Competitive Business”),
without having first obtained the Licensor’s written consent.
 
 
 

--------------------------------------------------------------------------------

 
 
16.2.           Post-Termination Covenant Not to Compete.  The Master Licensee
has acquired from the Licensor confidential information regarding Licensor’s
trade secrets and Licensed Methods which, in the event of a termination of this
Agreement, could be used by the Master Licensee to injure the Licensor.  As a
result, the Master Licensee and its officers, partners, directors, agents or
employees who have completed the Licensor’s initial training program or had
access to the Operations Manual, including without limitation, the beneficial
owners of 5% or more of the ownership interest in a Master Licensee which is a
company, shall not for a period of two years from the date of termination,
transfer or expiration of this Agreement, or for a period of two years after
termination or cessation of such person’s relationship with the Master Licensee
in such capacity, whichever first occurs, without first having obtained the
Licensor’s consent, engage in or participate as an owner, officer, partner,
director, franchise sales agent, agent or employee, in any other business which
engages in, or licenses or franchises others to engage in, a business which is
the same as or substantially similar to a ROCKY MOUNTAIN CHOCOLATE FACTORY
Store, including without limitation, any Competitive Business, and which is
operating, as of the date of such termination, transfer or expiration, anywhere
within twenty-five kilometers of any ROCKY MOUNTAIN CHOCOLATE FACTORY Store
which is operating as of the date of such termination, transfer or expiration,
unless such right is granted pursuant to a separate agreement with the Licensor.
 
16.3.           No Interference.  The Master Licensee agrees that during the
term of this Agreement and for a period of one year thereafter, it shall in no
way solicit or attempt to solicit the employees of or the business or customers
of, or interfere with the business relationship established with employees or
customers of, the Licensor or any other ROCKY MOUNTAIN CHOCOLATE FACTORY Stores.
 
16.4.           Nondisclosure and Noncompetition Agreement.  The Master Licensee
shall require that any officer, partner, director, employee, or agent of the
Master Licensee, execute a Nondisclosure and Noncompetition Agreement (in the
form substantially similar to Exhibit D) containing the provisions as set forth
herein, and further, the Master Licensee shall notify the Licensor of the
identity of each and every above-described person and provide the Licensor with
an originally executed copy of each such Nondisclosure and Noncompetition
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
17.           INSURANCE
 
17.1.           Insurance Coverage.  The Master Licensee shall procure, maintain
and provide evidence of insurance coverage for the Master License business
operations in the amount and types which are reasonably deemed necessary by the
Licensor and are in accordance with the requirements of the laws and regulations
of the Licensed Territory.  All of the required policies of insurance shall name
the Licensor as an additional named insured and shall provide for a thirty day
advance written notice to the Licensor of cancellation.
 
17.2.           Proof of Insurance.  The Master Licensee will provide proof of
insurance to the Licensor prior to commencement of the Master License business
operations.  This proof will show that the insurer has been authorized to inform
the Licensor in the event any policies lapse or are canceled.  The Licensor has
the right to change the minimum amount of insurance the Master Licensee is
required to maintain by giving the Master Licensee prior reasonable notice,
giving due consideration to what is reasonable and customary in a similar
business in the Licensed Territory.  Noncompliance with the insurance provisions
set forth herein shall be deemed a material breach of this Agreement.  In the
event of any lapse in insurance coverage, in addition to all other remedies, the
Licensor shall have the right to demand that the Master Licensee cease
operations until coverage is reinstated, or, in the alternative, pay any
delinquencies in premium payments and charge the same back to the Master
Licensee.
 
18.           ENFORCEMENT
 


18.1.           ARBITRATION.  EXCEPT FOR CONTROVERSIES, DISPUTES OR CLAIMS
RELATED TO OR BASED ON THE MASTER LICENSEE’S USE OF THE MARKS AFTER THE
EXPIRATION OR TERMINATION OF THIS AGREEMENT, ALL CONTROVERSIES, DISPUTES OR
CLAIMS BETWEEN THE LICENSOR (OR THE LICENSOR’S SUBSIDIARIES, SHAREHOLDERS,
OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES, IF APPLICABLE) AND THE MASTER
LICENSEE (OR THE MASTER LICENSEE’S OWNERS, GUARANTORS, AFFILIATES AND EMPLOYEES,
IF APPLICABLE) ARISING OUT OF OR RELATED TO:
 
a.           THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE MASTER LICENSEE
AND THE LICENSOR OR ANY PROVISION OF ANY SUCH AGREEMENT;
 
b.           THE LICENSOR’S RELATIONSHIP WITH THE MASTER LICENSEE;
 
c.           THE VALIDITY OF THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE
MASTER LICENSEE AND THE LICENSOR OR ANY PROVISION OF ANY SUCH AGREEMENT; OR
 
d.           ANY LICENSED METHOD RELATING TO THE ESTABLISHMENT OR OPERATION OF
THE MASTER LICENSE BUSINESS,
 
 
 

--------------------------------------------------------------------------------

 
 
WILL BE SUBMITTED FOR BINDING ARBITRATION AND WILL BE HEARD BY ONE ARBITRATOR
AND ONLY ONE ARBITRATOR IF ALLOWABLE UNDER THE APPLICABLE ARBITRATION RULES.
 
THE ARBITRATOR WILL HAVE THE RIGHT TO AWARD OR INCLUDE IN HIS OR HER AWARD ANY
RELIEF WHICH HE OR SHE DEEMS PROPER IN THE CIRCUMSTANCES, INCLUDING, WITHOUT
LIMITATION, MONEY DAMAGES (WITH INTEREST ON UNPAID AMOUNTS FROM THE DATE DUE),
SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF AND LAWYERS’ FEES AND COSTS, PROVIDED
THAT THE ARBITRATOR WILL NOT HAVE THE RIGHT TO DECLARE ANY MARK GENERIC OR
OTHERWISE INVALID OR, EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, TO AWARD
EXEMPLARY OR PUNITIVE DAMAGES.  THE AWARD AND DECISION OF THE ARBITRATOR WILL BE
CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO, AND JUDGMENT UPON THE AWARD MAY
BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION; PROVIDED, HOWEVER, THAT THE
LICENSOR AND THE MASTER LICENSEE MUST CONTEMPORANEOUSLY SUBMIT THEIR DISPUTE FOR
ARBITRATION ON THE MERITS AS PROVIDED HEREIN.
 
THE LICENSOR AND THE MASTER LICENSEE AGREE TO BE BOUND BY THE PROVISIONS OF ANY
LIMITATION ON THE PERIOD OF TIME IN WHICH CLAIMS MUST BE BROUGHT UNDER
APPLICABLE LAW OR THIS AGREEMENT, WHICHEVER EXPIRES EARLIER.  THE LICENSOR AND
THE MASTER LICENSEE FURTHER AGREE THAT, IN CONNECTION WITH ANY SUCH ARBITRATION
PROCEEDING EACH MUST SUBMIT OR FILE ANY CLAIM WHICH WOULD CONSTITUTE A
COMPULSORY COUNTERCLAIM (AS DEFINED BY RULE 13 OF THE FEDERAL RULES OF CIVIL
PROCEDURE) WITHIN THE SAME PROCEEDING AS THE CLAIM TO WHICH IT RELATES.  ANY
SUCH CLAIM WHICH IS NOT SUBMITTED OR FILED AS DESCRIBED ABOVE WILL BE FOREVER
BARRED.
 
THE LICENSOR AND THE MASTER LICENSEE AGREE THAT ARBITRATION WILL BE CONDUCTED ON
AN INDIVIDUAL, NOT A CLASS-WIDE, BASIS, AND THAT AN ARBITRATION PROCEEDING
BETWEEN THE LICENSOR, OR ITS SUBSIDIARIES, SHAREHOLDERS, OFFICERS, DIRECTORS,
AGENTS, AND THE MASTER LICENSEE OR ITS OWNERS, GUARANTORS, AFFILIATES AND
EMPLOYEES, IF APPLICABLE, MAY NOT BE CONSOLIDATED WITH ANY OTHER ARBITRATION
PROCEEDING BETWEEN THE LICENSOR AND ANY OTHER PERSON, CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP OR OTHER ENTITY.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION, THE LICENSOR
AND THE MASTER LICENSEE EACH HAVE THE RIGHT IN A PROPER CASE TO OBTAIN TEMPORARY
RESTRAINING ORDERS AND TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF FROM A COURT
OF COMPETENT JURISDICTION.
 
THE PROVISIONS OF THIS SECTION ARE INTENDED TO BENEFIT AND BIND CERTAIN THIRD
PARTY NON-SIGNATORIES AND WILL CONTINUE IN FULL FORCE AND EFFECT SUBSEQUENT TO
AND NOTWITHSTANDING THE EXPIRATION OR TERMINATION OF THIS AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
18.2.           GOVERNING LAW.  ALL MATTERS RELATING TO ARBITRATION WILL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT (9 U.S.C. §§ 1 ET SEQ.).  EXCEPT TO THE
EXTENT GOVERNED BY THE FEDERAL ARBITRATION ACT, THE UNITED STATES TRADEMARK ACT
OF 1946 (LANHAM ACT, 15 U.S.C. §§ 1051 ET SEQ.) OR OTHER FEDERAL LAW, THIS
AGREEMENT, THE MASTER LICENSE BUSINESS AND ALL CLAIMS ARISING FROM THE
RELATIONSHIP BETWEEN THE LICENSOR AND THE MASTER LICENSEE WILL BE GOVERNED BY
THE LAWS OF THE STATE OF COLORADO U.S.A., WITHOUT REGARD TO ITS CONFLICT OF LAWS
PRINCIPLES, EXCEPT THAT ANY COLORADO LAW REGULATING THE SALE OF FRANCHISES OR
BUSINESS OPPORTUNITIES OR GOVERNING THE RELATIONSHIP OF A FRANCHISOR AND ITS
FRANCHISEE WILL NOT APPLY UNLESS ITS JURISDICTIONAL REQUIREMENTS ARE MET
INDEPENDENTLY WITHOUT REFERENCE TO THIS SECTION.
 
18.3.           CONSENT TO JURISDICTION.  SUBJECT TO SECTION 18.1, THE MASTER
LICENSEE AND THE MASTER LICENSEE’S OWNERS AGREE THAT ALL JUDICIAL ACTIONS
BROUGHT BY THE LICENSOR AGAINST THE MASTER LICENSEE OR THE MASTER LICENSEE’S
OWNERS OR BY THE MASTER LICENSEE OR THE MASTER LICENSEE’S OWNERS AGAINST THE
LICENSOR OR THE LICENSOR’S AFFILIATES, SHAREHOLDERS, OFFICERS, DIRECTORS, AGENTS
OR EMPLOYEES MUST BE BROUGHT IN THE DISTRICT COURT FOR THE CITY AND COUNTY OF
DENVER, COLORADO U.S.A.  IN FEDERAL DISTRICT COURT IN DENVER, COLORADO
U.S.A.  AND THE MASTER LICENSEE (AND EACH OWNER) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND WAIVES ANY OBJECTION THE MASTER LICENSEE, (OR
SUCH NAMED INDIVIDUAL) MAY HAVE TO EITHER THE JURISDICTION OF OR VENUE IN SUCH
COURTS.  NOTWITHSTANDING THE FOREGOING, THE LICENSOR MAY BRING AN ACTION FOR A
TEMPORARY RESTRAINING ORDER, TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF, OR TO
ENFORCE AN ARBITRATION AWARD, IN ANY FEDERAL, STATE, PROVINCIAL OR OTHER
APPLICABLE COURT OF GENERAL JURISDICTION IN THE LICENSED TERRITORY.
 
18.4.           INJUNCTIVE RELIEF.  NOTWITHSTANDING THE ABOVE PROVISION FOR
ARBITRATION, THE LICENSOR AND THE MASTER LICENSEE SHALL EACH HAVE THE RIGHT IN
THE PROPER CASE TO OBTAIN INJUNCTIVE RELIEF FROM A COURT OF COMPETENT
JURISDICTION.  THE MASTER LICENSEE AGREES THAT THE LICENSOR MAY OBTAIN SUCH
INJUNCTIVE RELIEF, WITHOUT BOND, BUT UPON DUE NOTICE, AND THE MASTER LICENSEE’S
SOLE REMEDY IN THE EVENT OF THE ENTRY OF SUCH INJUNCTIVE RELIEF SHALL BE THE
DISSOLUTION OF SUCH INJUNCTIVE RELIEF, IF WARRANTED, UPON HEARING DULY HAD;
PROVIDED, HOWEVER, THAT ALL CLAIMS FOR DAMAGES BY REASON OF THE WRONGFUL
ISSUANCE OF ANY SUCH INJUNCTION ARE HEREBY EXPRESSLY WAIVED BY THE MASTER
LICENSEE.
 
 
 

--------------------------------------------------------------------------------

 
 
19.           MISCELLANEOUS PROVISIONS
 
19.1.           Modification.  The parties may modify this Agreement only on
execution of a written agreement between the parties; provided, however, that
the Master Licensee acknowledges that this Agreement may be amended by the
Licensor in its sole discretion, after it has been reviewed by legal counsel in
the Licensed Territory in order to bring the Agreement into conformity with
applicable laws and regulations.  The Master Licensee acknowledges that the
Licensor may modify its standards and specifications and operating and marketing
techniques set forth in the Operations Manual unilaterally under any conditions
and to the extent to which the Licensor, in its sole discretion, deems necessary
to protect, promote, or improve the Marks and the quality of the Licensed
Methods, but under no circumstances will such modifications be made arbitrarily
without such determination.  Master Licensee acknowledges that it has received
Licensor’s current Franchise Disclosure Document with a Japan addendum, attached
hereto as Exhibit E, at least seven days before signing this Agreement or paying
any consideration to Licensor.
 
19.2.           Delegation.  The Master Licensee may not delegate any of its
duties under this Agreement, unless it has received the prior written consent of
the Licensor.
 
19.3.           Entire Agreement.  This Agreement contains the entire agreement
between the parties and supersedes any and all prior agreements concerning the
subject matter hereof.  The Master Licensee agrees and understands that the
Licensor shall not be liable or obligated for any oral representations or
commitments made prior to the execution hereof and that no modifications of this
Agreement shall be effective except those in writing and signed by both
parties.  The Licensor does not authorize and will not be bound by any
representation of any nature other than those expressed in this Agreement.  The
Master Licensee further acknowledges and agrees that no representations have
been made to it by the Licensor regarding projected sales volumes, market
potential, revenues, profits or operational assistance other than as stated in
this Agreement or in any disclosure document provided in connection
herewith.  This Agreement shall not be effective until it is signed by an
officer of the Licensor.
 
19.4.           Anti-Terrorism Representation.  The Master Licensee represents
to the Licensor that it and all persons or entities holding any legal or
beneficial interest whatsoever in the Master Licensee are not included in, owned
by, controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in Executive Order 13224-Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism, as it may be amended.
 
19.5.           Anti-Corruption Representation.  The Master Licensee represents
that it is generally familiar with the provisions of the U.S. Foreign Corrupt
Practices Act (“FCPA”) and any similar anti-corruption law in the country(ies)
comprising the Licensed Territory and, in connection therewith, warrants and
represents to the Licensor that neither the Master Licensee nor any of its
officers, directors, employees, agents or other representatives has performed or
will perform any of the following acts in connection with this Agreement, any
sale made or to be made hereunder, any compensation paid or to be paid
hereunder, or any other transactions involving the business interests of the
Master Licensee: pay, offer or promise to pay, or authorize the payment of, any
money or give or promise to give, or authorize the giving of, any services or
anything else of value, either directly or through a third party, to any
official or employee of any governmental authority or instrumentality, or of a
public international organization, or of any agency or subdivision thereof, or
to any political party or official thereof or to any candidate for political
office for the purpose of (i) influencing any act or decision of that person in
his official capacity, including a decision to fail to perform his official
functions with such governmental agency or instrumentality or such public
international organization or such political party, (ii) inducing such person to
use his influence with such governmental agency or instrumentality or such
public international organization or such political party to affect or influence
any act or decision thereof or (iii) securing any improper advantage.  If for
any reason this Agreement or either party hereto is the subject of any
governmental review, inquiry or investigation under the FCPA or similar law, the
Master Licensee shall cooperate fully and shall promptly respond to requests to
provide documents, information and assistance made in connection with such
review, inquiry or investigation.
 
 
 

--------------------------------------------------------------------------------

 
 
19.6.           No Right to Set-Off.  The Master Licensee shall not be allowed
to set off amounts owed to the Licensor in respect of any amounts due hereunder,
against any monies owed to the Master Licensee, which right of set off is hereby
expressly waived by the Master Licensee.
 
19.7.           Fees and Costs.  In the event of any default on the part of
either party to this Agreement, in addition to all other remedies, the party in
default will pay the aggrieved party all amounts due and all damages, costs and
expenses, including reasonable attorneys’ fees and translation costs, incurred
by the aggrieved party in any legal action, arbitration or other proceeding as a
result of such default, plus interest at the lesser of 20% annually or the
highest rate allowable by law, accruing from the date of such default.
 
19.8.           Severability.  If any provision of this Agreement is held
invalid in a final decision from which no appeal is or can be taken, such
provision shall be deemed modified to eliminate the invalid element and, as so
modified, such provision shall be deemed a part of this Agreement as though
originally included.  The remaining provisions of this Agreement shall not be
affected by such modification.
 
19.9.           Notices.  All notices required to be given under this Agreement
shall be given in writing, by certified air mail, or by hand, or by an overnight
delivery service providing documentation of receipt, at the addresses set forth
in the first paragraph of this Agreement or at such other addresses as the
Licensor or the Master Licensee may designate from time to time in accordance
with this Section, and shall be deemed to be received seven days from the date
of mailing, registered air mail, or when received via overnight delivery, or
immediately if delivered by hand, as may be applicable.
 
19.10.           Excuse of Performance.  Notwithstanding anything contained in
this Agreement to the contrary, the obligations of the parties hereto shall be
subject to all laws, both present and future, or any requests of any government
or any department, agency or corporation thereof having jurisdiction over this
Agreement, and to war, acts of God, or any cause of like or different kind
beyond the control of the parties, and the parties shall be excused from
performance of any obligation hereunder to the extent such failure is caused by
any law, order, regulation, direction, request or contingency; provided,
however, that such excuse of performance shall be limited to the period during
which such excuse of performance exists and shall not affect the running of the
term of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
19.11.           Approval Within Licensed Territory.  Any approval of this
Agreement by the appropriate authorities in the Licensed Territory which is
required to enable the Master Licensee to enter into this Agreement, perform
under the terms of this Agreement, do business with the Licensor, or to make
payments to the Licensor hereunder in United States dollars in the United States
of America shall be the sole responsibility of the Master Licensee, except as
otherwise set forth herein.
 
19.12.           Applicable Law.  This Agreement shall be interpreted in
accordance with the laws of Colorado, U.S.A.
 
19.13.           Translation of Agreement.  The English language shall be
regarded as the authoritative and official text of this Agreement.  However,
this Agreement will be translated into the language in dominant use in the
Licensed Territory, at the Master Licensee’s expense, in the event that
translation is necessary for the purpose of registration of the Agreement with
the applicable government authorities.  Nevertheless, in the event that
discrepancies exist between the English and such translated text, the English
text shall be considered the official text of the Agreement.
 
 [SIGNATURE PAGE TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.
 

    ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.                    
 
/s/ Bryan J. Merryman                  By: Bryan J. Merryman, Chief Operating
Officer          

 
                                                                 
 

    MASTER LICENSEE:               RMCF Asia, Ltd.               /s/ Masahiro
Oyama                  
By: Masahiro Oyama, Director and Chief Operating Officer
       

                                                            
 
                                                                    
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
 
ADDENDUM TO
MASTER LICENSE AGREEMENT
FOR RMCF ASIA, LTD.


THIS ADDENDUM to the Rocky Mountain Chocolate Factory, Inc. Master License
Agreement for the country of Japan dated April 27, 2012 (“Agreement”), is made
and entered into as of the same date by and between ROCKY MOUNTAIN CHOCOLATE
FACTORY, INC. (“Licensor”) and RMCF Asia, Ltd. (“Master Licensee”).  This
Addendum modifies certain terms and conditions of the Agreement and, in the
event of a conflict in terms between the Agreement and this Addendum, the terms
of this Addendum shall be controlling.  To the extent not otherwise defined in
this Addendum, all initial capitalized references shall have the same definition
as set forth in the Agreement.
 
1.           Licensed Territory.  The Licensed Territory, reference in Section
1.3 of the Agreement, is defined as the country of Japan.
 
2.           License Fee.  The Master Licensee shall pay the Licensor the
License Fee in accordance with Section 3.1 of the Agreement in the total amount
of U.S. $[***] payable:
 
(a)           U.S. $[***] upon the execution of this Agreement.
 
(b)           U.S. $[***] due and payable each year on the anniversary date of
this Agreement until the License Fee has been paid in full, except as possibly
modified in (c) below.
 
(c)           [***]
 
(d)           At the end of the initial term of the Agreement, the Master
Licensee may secure successor franchise rights granted under the Agreement for
consecutive terms of ten years each by paying a successor Master License fee of
$[***].
 
3.           Continuing Fees.  In accordance with Section 3.3 of the Agreement,
the Master Licensee shall pay the Licensor on the thirtieth day of each month,
[***]% of Gross Retail Sales, as referenced in Section 3.4 of the Agreement.
 
4.           Development Schedule.  The Development Schedule (“Development
Schedule”), as referenced in Section 5.2 of the Agreement, shall be: a minimum
of 10 new Stores opened and operating each year for 10 years for a total minimum
of 100 Stores open and operating in the Licensed Territory at the expiration of
the initial term of the Agreement.
 
5.           Right of First Refusal - Additional Territories.  Provided this
Agreement is then in full force and effect and no event of default of this
Agreement shall have occurred, Master Licensee shall have the right of first
refusal to acquire an exclusive master license for the People’s Republic of
China, including Hong Kong, and Taiwan, and South Korea (collectively the
“Additional Territories” or individually an “Additional Territory”), under the
following terms and conditions:
 
 
[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
 
a.           If Licensor enters into negotiations with a third party for a ROCKY
MOUNTAIN CHOCOLATE FACTORY master license for one or more countries comprising
the Additional Territories, Licensor shall notify Master Licensee of such fact
and shall include in such notice the Additional Territory or Territories
involved and other terms on which Licensor is prepared to offer the ROCKY
MOUNTAIN CHOCOLATE FACTORY master license to such third party (“Third Party
Offer”).  Master Licensee shall have a period of fifteen days from the date of
delivery of the notice to notify Licensor whether Master Licensee elects to
exercise the right granted hereby to acquire the ROCKY MOUNTAIN CHOCOLATE
FACTORY Master License under the same terms and conditions as set forth in the
Third Party Offer.  If Master Licensee fails to give any notice to Licensor
within the required fifteen day period, Master Licensee shall be deemed to have
waived its right to acquire the ROCKY MOUNTAIN CHOCOLATE FACTORY Master License.
 
b.           If Master Licensee so waives its right to acquire the ROCKY
MOUNTAIN CHOCOLATE FACTORY master license in accordance with the Third Party
Offer, Licensor shall have the right to grant the master license to the third
party upon the same terms and conditions as are set forth in the Third Party
Offer, and upon the execution of such agreement between Licensor and the third
party, this right of first refusal as to the Additional Territory or Territories
involved shall thereafter be null, void and of no further force or effect.
 
c.           If Licensor does not enter into an agreement with such third party,
Licensor shall not thereafter engage in other negotiations with respect to a
master license for a ROCKY MOUNTAIN CHOCOLATE FACTORY master license for any
country comprising the Additional Territories without first complying with the
provisions of this Section 19.14.
 
d.           Upon the exercise by Master Licensor of its right of first refusal
as provided in this Section 19.14, Licensor and Master Licensee shall, within
ten days after Master Licensee delivers to Licensor notice of its election,
enter into a master license agreement under the same terms and conditions as set
forth in the Third Party Offer.
 


 
6.           Master License Office.  The Master License Office, as referenced in
Section 5.3 of the Agreement, shall be located at:  1/F Nihon Jitensha Kaikan 1,
1-9-15 Akasaka, Minato-ku, Tokyo, 107-0052, Japan, telephone
number:  81-3-6277-7351.
 
7.           Early Termination  Notwithstanding any other provision set forth in
the Agreement or this Addendum, the Agreement shall automatically terminate and
be of no further force or effect on (a) ___________________, 2012 if the payment
set forth in Section 2(b) of this Addendum has not been received by Licensor on
or before that date, or (b) ____________________ if the payment set forth in
Section 2(c) of this Addendum has not been received by Licensor on or before the
due dates.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Effectiveness of Agreement.  To the extent not amended herein, all
other terms and conditions of the Agreement shall remain in full force and
effect.
 

    ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.                    
 
/s/ Bryan J. Merryman                  By: Bryan J. Merryman, Chief Operating
Officer          

 
                                                                 
 

    MASTER LICENSEE:               RMCF Asia, Ltd.               /s/ Masahiro
Oyama                  
By: Masahiro Oyama, Director and Chief Operating Officer
       

                                                            
 
 
 

--------------------------------------------------------------------------------

 
 
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.


ADDENDUM TO
MASTER LICENSE AGREEMENT
FOR RMCF ASIA, LTD.


CONSENT TO COMPETITIVE BUSINESS


THIS ADDENDUM to the Rocky Mountain Chocolate Factory, Inc. Master License
Agreement for the country of Japan dated April 27, 2012 (“Agreement”), is made
and entered into as of the same date by and between ROCKY MOUNTAIN CHOCOLATE
FACTORY, INC. (“Licensor”) and Rocky Mountain Chocolate Factory, Ltd. – Asia
Master Licensee (“Master Licensee”).  This Addendum modifies certain terms and
conditions of the Agreement and, in the event of a conflict in terms between the
Agreement and this Addendum, the terms of this Addendum shall be
controlling.  To the extent not otherwise defined in this Addendum, all
initial-capitalized references shall have the same definition as set forth in
the Agreement.  The Licensor and the Master Licensee agree as follows:
 
WHEREAS, Rocky Mountain Chocolate Factory, Inc., (Licensor) and  Rocky Mountain
Chocolate Factory, Ltd. – Asia Master Licensee (Master Licensee) have entered
into a Master License Agreement dated April 27, 2012 (“Master License
Agreement”) where by the Licensor has granted the Licensee the right to use the
Rocky Mountain Chocolate Factory name and associated trademarks and service
marks (“RMCF Marks”), to develop the sub-franchise retail outlets in its
licensed territory, and sell an extensive line of premium chocolates and other
confectionery products manufactured by the Licensor (“RMCF Products”), and
 
WHEREAS, the Licensor recognizes that the Master Licensee is and was prior to
this Master License Agreement, a competitive retailer and franchisor of candy,
chocolates and other confectionery products; and
 
WHEREAS, the Licensor and the Master Licensee agree that both may benefit from
the Master Licensee’s experience and expertise in its operations described
above;
 
NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Licensor does hereby decree that Sweet Factory Japan Co., Ltd. is an approved
competitive business and may continue to operate as such throughout the term of
this Master License Agreement.  As such, Section 16 of the Master License
Agreement shall not apply to Sweet Factory Japan Co., Ltd.
 
Ratification of Master License Agreement.  This Addendum is an integral part of
the Master License Agreement.  Except as modified or supplemented by this
Addendum, the terms of the Master License Agreement are ratified and confirmed.
 
Entire Agreement.  This Addendum and the Master License Agreement constitute the
entire and complete agreement between the parties concerning the subject matter
hereof, and supersede any and all prior agreements between the parties.  No
amendment, change, or variance from this Addendum will be binding on either
party unless mutually agreed to by the parties and executed by them or their
authorized officers or agents in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Addendum as of the Effective
Date set forth above.
 

    ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.                    
 
/s/ Bryan J. Merryman                  By: Bryan J. Merryman, Chief Operating
Officer          

 
                                                                 
 

    MASTER LICENSEE:               RMCF Asia, Ltd.               /s/ Masahiro
Oyama                  
By: Masahiro Oyama, Director and Chief Operating Officer
       

                                                            
 
 

--------------------------------------------------------------------------------

 
 
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.


ADDENDUM TO
MASTER LICENSE AGREEMENT
FOR RMCF ASIA, LTD.


MASTER LICENSE OFFICE APPROVAL


The Master License Office for the purposes of this Addendum shall be:  Sweet
Factory Japan Co., Ltd., 1/F Nihon Jitensha Kaikan 1, 1-9-15 Akasaka, Minato-ku,
Tokyo, 107-0052, Japan.
 

The business address for any notices mailed pursuant to Section 19.9 of the
Agreement shall be changed to read as follows:     

 
By execution hereof, the Licensor hereby approves the above-stated Master
License Office and Master Licensee acknowledges and warrants that (1) the
approval of the master License Offices does not constitute a guarantee,
recommendation or endorsement of the Master Office; and (2) that the Licensor
has complied with its obligations under the Agreement to assist the Master
Licensee by provision of criteria for the Master License Office and
determination of fulfillment of the requisite criteria for the Master License
Office, such determination based on information provided by the Master Licensee.
 

    ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.                    
 
/s/ Bryan J. Merryman                  By: Bryan J. Merryman, Chief Operating
Officer          

 
                                                                 
 

    MASTER LICENSEE:               RMCF Asia, Ltd.               /s/ Masahiro
Oyama                  
By: Masahiro Oyama, Director and Chief Operating Officer
       

                                                            
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 


 
FRANCHISE AGREEMENT
 


 
PLEASE NOTE:  WHAT FOLLOWS IS THE ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
FRANCHISE AGREEMENT USED IN THE UNITED STATES.  THE FRANCHISE AGREEMENT TO BE
USED IN THE COUNTRY OF JAPAN WILL BE IN A FORM SUBSTANTIALLY SIMILAR TO THE
ATTACHED AGREEMENT; PROVIDED, HOWEVER, THE FRANCHISE AGREEMENT WILL BE REVISED
AS NECESSARY TO COMPLY WITH THE LAWS OF JAPAN AND TO MEET THE NEEDS OF THE
MASTER LICENSEE AS DESCRIBED IN THE MASTER LICENSE AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C




MARK REGISTRATIONS IN THE LICENSED TERRITORY




None.  The Licensor is currently investigating the use and registration of the
mark “ROCKY MOUNTAIN” by a third-party registrant in the Licensed Territory and
the Licensor has retained trademark counsel for the purpose of registering
Licensor’s “ROCKY MOUNTAIN CHOCOLATE FACTORY” Mark in the Licensed
Territory.  Master Licensee acknowledges that it has been given a copy of a
letter dated January 26, 2012 from Masanori Komatsu of the Asamura Patent
Office, P.C. to representatives of Licensor regarding registering the mark ROCKY
MOUNTAIN CHOCOLATE FACTORY in Japan and that Master Licensee has been given the
opportunity to speak with Mr. Komatsu.  Master Licensee acknowledges that it may
be required to utilize a mark other than ROCKY MOUNTAIN CHOCOLATE FACTORY in
connection with the Stores and products in the Licensed Territory.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
CONFIDENTIALITY AND NONCOMPETITION AGREEMENT
 
THIS AGREEMENT (“Agreement”), dated  April 27, 2012, by and between ROCKY
MOUNTAIN CHOCOLATE FACTORY, INC. (“Licensor”) and Masahiro Oyama a(n) [director,
officer, partner, principal, employee, agent or stockholder] of RMCF Asia, Ltd.
(“Master Licensee”).
 
The Licensor has granted to the Master Licensee, pursuant to that certain Master
License Agreement dated April27, 2012, (the “Master License Agreement”), the
right to develop and subfranchise ROCKY MOUNTAIN CHOCOLATE FACTORY Store
franchises in Japan (“Licensed Territory”).  The undersigned, in consideration
of the receipt or use of the Operations Manual and other information proprietary
to the Licensor, including but not limited to methods, recipes, strategies and
techniques developed by the Licensor relating to the operations, marketing,
training, advertising, trade secrets, and other confidential data (collectively
referred to as “Proprietary Information”), agrees with the Licensor as follows:
 
(1)           The undersigned acknowledges that the Operations Manual and other
Proprietary Information now or hereafter provided to Master Licensee by the
Licensor is proprietary to the Licensor and must be held in the utmost and
strictest confidence.
 
(2)           The undersigned represents and agrees that the undersigned will
not, without the prior written consent of the Licensor, either:
 
(i)           Duplicate or otherwise reproduce the Operations Manual or other
Proprietary Information;
 
(ii)          Deliver or make available the Operations Manual or other
Proprietary Information to any person other than an authorized representative of
the Licensor;
 
(iii)         Discuss or otherwise disclose the contents of the Operations
Manual or other Proprietary Information to any person other than an authorized
representative of the Licensor; or
 
(iv)         Use the Operations Manual or other Proprietary Information to his,
her or its commercial advantage other than in connection with the operation of
the Master License business created and granted by the Master License Agreement.
 
(3)           While the Master License Agreement is in effect, neither the
undersigned, nor any member of his or her immediate family, shall directly or
indirectly engage in or participate as an owner, officer, partner, director,
agent, franchise sales agent, employee, shareholder or otherwise, in any other
business which engages in, or licenses or franchises others to engage in, a
business which is the same or substantially similar to a ROCKY MOUNTAIN
CHOCOLATE FACTORY Store, including without limitation, any business operating a
retail wholesale, distribution or manufacturing business deriving more than 5%
of their gross receipts from the sale of candy, cookies, other confectionery
products, and related non-confectionery items similar to items sold by ROCKY
MOUNTAIN CHOCOLATE FACTORY Stores (“Competitive Business”), without having first
obtained the Licensor’s written consent.
 
 
 

--------------------------------------------------------------------------------

 
 
(4)           The undersigned has acquired from the Licensor confidential
information regarding Licensor’s trade secrets and Licensed Methods which, in
the event of a termination of the Master License Agreement, could be used to
injure the Licensor.  As a result, neither the undersigned, nor any member of
his or her immediate family, shall, for a period of two years from the date of
termination, transfer or expiration of the Master License Agreement, without
having first obtained the Licensor’s written consent, engage in or participate
as an owner, officer, partner, director, franchise sales agent, agent, employee,
shareholder or otherwise, in any Competitive Business which is operating, as of
the date of such termination, transfer or expiration, anywhere within twenty
five kilometers of any ROCKY MOUNTAIN CHOCOLATE FACTORY Store which is operating
as of the date of such termination, transfer or expiration, unless such right is
granted pursuant to a separate agreement with the Licensor.
 
(5)           The undersigned agrees that during the term of the Master License
Agreement, and for a period of one year thereafter, it shall in no way solicit
or attempt to solicit the employees of or the business or customers of, or
interfere with the business relationship established with employees or customers
of, the Master Licensee, Licensor or any other ROCKY MOUNTAIN CHOCOLATE FACTORY
Store.
 
(6)           All initial capitalized terms set forth herein that are not
otherwise defined in this Agreement shall have the meaning ascribed to them in
the Master License Agreement.
 
IN WITNESS WHEREOF, this Agreement has been executed by the undersigned as of
the date set forth above.
 

 
AGREED TO BY:
            /s/ Masahiro Oyama     By: Masahiro Oyama, Director and Chief
Operating Officer                       ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.  
              /s/ Bryan J. Merryman        By: Bryan J. Merryman, Chief
Operating Officer  

 
                                                       
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
ADDENDUM TO THE
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
DISCLOSURE DOCUMENT
REQUIRED FOR JAPAN
 


 
RISK FACTOR:  AS OF THE DATE OF THIS DISCLOSURE DOCUMENT, THE “ROCKY MOUNTAIN
CHOCOLATE FACTORY” MARK IS NOT REGISTERED IN JAPAN.  SEE ITEM 13 FOR MORE
INFORMATION.  ROCKY MOUNTAIN CHOCOLATE FACTORY HAS LIMITED OBLIGATIONS UNDER THE
MASTER LICENSE AGREEMENT TO PROTECT ANY RIGHTS WHICH THE MASTER LICENSEE HAS TO
USE THE TRADEMARKS OR TRADENAMES.  THE MASTER LICENSEE MAY BE REQUIRED TO PAY
FOR ONE-HALF OF THE COSTS OF LEGAL PROCEEDINGS TO PROTECT ITS PROPERTY INTEREST
IN THE ROCKY MOUNTAIN CHOCOLATE FACTORY TRADEMARKS.  THESE FACTORS SHOULD BE
TAKEN INTO ACCOUNT IN DETERMINING WHETHER OR NOT TO PURCHASE THIS MASTER
LICENSE.
 
Item 1:  As of February 28, 2011, Rocky Mountain Chocolate Factory, Inc. had
approximately 260 employees.
 
Item 8:  The names and stock ownership of the shareholders that own more than
10% of the issued and outstanding common stock of Rocky Mountain Chocolate
Factory, Inc. are disclosed in the Report on Form 13G filed with the Securities
and Exchange Commission on February 13, 2012, a copy of which is attached to
this Addendum as Exhibit A.
 
Item 8:  The Master Licensee will not be obligated to purchase a minimum amount
of chocolate or candy products or uniforms from Rocky Mountain Chocolate
Factory, Inc.; provided, however, that the Master Licensee is obligated to
purchase all boxed chocolates and candy products and supplies from which certain
confections will be made in the Stores, and uniforms, from  Rocky Mountain
Chocolate Factory, Inc. throughout the term of the Master License Agreement.
 
Item 11:  The business hours, business days and holidays of the ROCKY MOUNTAIN
CHOCOLATE FACTORY Stores will vary depending on the hours of the shopping center
in which each Store is located.
 
Item 13:  Rocky Mountain Chocolate Factory, Inc. does not have a registration
for its mark “ROCKY MOUNTAIN CHOCOLATE FACTORY” in the Licensed
Territory.  Rocky Mountain Chocolate Factory, Inc. is aware of a third party
using the registered mark “ROCKY MOUNTAIN” for confections in the Licensed
Territory.
 
Item 20:  The number of Franchise Agreements that have been renewed or granted
successor franchise rights in the past three fiscal years are as follows:  FY
2011: Twenty (20), FY 2010: Twenty-Four (24), FY2009: Seventeen (17).
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[pg1.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[pg2.jpg]
 
 
2

--------------------------------------------------------------------------------

 
 
[pg3.jpg]
 
3

--------------------------------------------------------------------------------

 
 
[pg4.jpg]
 
4

--------------------------------------------------------------------------------

 
 
[pg5.jpg]
 
5

--------------------------------------------------------------------------------

 
 
[pg6.jpg]
 
6

--------------------------------------------------------------------------------

 
 
[pg7.jpg]
 
7

--------------------------------------------------------------------------------

 
 
[pg8.jpg]
 
8

--------------------------------------------------------------------------------

 
 
RECEIPT OF FRANCHISE DISCLOSURE DOCUMENT
BY MASTER LICENSEE FOR JAPAN


 
This Disclosure Document summarizes certain provisions of the franchise
agreement and other information and is used in the United States to disclose
prospective franchisees.  Read this Disclosure Document and all agreements
carefully.
 
If Rocky Mountain Chocolate Factory offers you a franchise, it must provide this
Disclosure Document to you 7 calendar days before you sign a binding agreement
with, or make a payment to, the franchisor or an affiliate in connection with
the proposed franchise sale.
 
The franchisor is Rocky Mountain Chocolate Factory, Inc., located at 265 Turner
Drive, Durango, Colorado 81303, Telephone:  (970) 259-0554.
 
I received a Disclosure Document dated June 27, 2011, that included the
following Exhibits:
 
A
List of State Agencies/Agents for Service
of Process
H-3
Addendum to Franchise Agreement – Online Order
Fulfillment Program
B
Franchise Agreement
H-4
Gift Card Program Agreement
C
List of Franchisees
I-1
Amendment to Franchise Agreement – Renewal
D
Franchisees Who Have Left the System
I-2
Amendment to Franchise Agreement – Transfer
E
Financial Statements
I-3
Amendment to Franchise Agreement - Relocation
F
Operations Manual Table of Contents
J
General Release
G
Sublease and Assignment Agreements
K
State Addenda and Riders to Disclosure Document,
H-1
Addendum to Franchise Agreement –
 
Franchise Agreement and Other Exhibits
 
Satellite Stores
L
Closing Acknowledgment
H-2
Addendum to Franchise Agreement –  Temporary Stores
M
Receipt of Disclosure Document




                  RMCF Asia, Ltd.       Name of Master Licensee Entity          
        Date: April 5, 2012                  /s/ Masahiro Oyama     (Do not
leave blank)    Masahiro Oyama       Director and Chief Operating Officer      
   




                                                                

 
                                                                                                         
 


 